Appeal from an order of the County Court, Richmond County, denying appellant’s application in the nature of a writ of error coram nobis to vacate a judgment of said court rendered August 4, 1933, convicting appellant of murder in the first degree and sentencing him to death. The judgment was affirmed by the Court of Appeals (People v. Landers, 264 N. Y. 119), and the sentence was thereafter commuted by the Governor to life imprisonment. For the purposes of this appeal, it is assumed that, under the circumstances here present, an appeal lies to this court (see Code Crim. Pro., §§ 517, 520; cf. People v. Larkman, 137 Misc. 466). Order affirmed. No opinion. Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ., concur.